CRIMINAL COMPLAINT
(Electronically Submitted)

United States District Court

United States of America DOCKET NO.

Vv.

tas ‘ woe Watt
Edilzer Marino Zacarias-Mejia MACISTRATE’S CASE NO.

YOB: 1996; Citizen of Guatemala ai Ha7B3Nd |

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

DISTRICT of ARIZONA

 

 

 

 

 

COMPLAINANT'S SFATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Edilzer Marino Zacarias-Mejia, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Phoenix, Arizona on August 21, 2019, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED;

Edilzer Marino Zacarias-Mejia is a citizen of Guatemala, On August 21, 2019, Edilzer Marino Zacarias-Mejia
was lawfully denied admission, excluded, deported and removed from the United States through Phoenix, Arizona.
On July 31, 2020, agents found Edilzer Marino Zacarias-Mejia in the United States at or near Arivaca, Arizona,
without the proper immigration documents, Edilzer Marino Zacarias-Mejia did not obtain the express consent of
the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the United
States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED / SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

OFFICIAL TITLE

LMG2/AIC
AUTHORIZED AUSA /s/ Liza Granoff Border Patrol Agent

 

Andrew J, Carpenter '

 

Sworn by telephone _ x

 

SIGNATURE OF MAGISTRATE JUDGE® DATE

AV) ono Coy Oar, August 3, 2020
L

 

 

 

 

® See Federni rles of Criminal Procedure Roles 3, 4.1, and 54

 
